DETAILED ACTION
This communication is responsive to the Amendment filed July 12, 2021.  Claims 1 and 3-20 are currently pending.
All rejections of the present claims set forth in the Office Action dated April 13, 2021 are WITHDRAWN due to Applicant’s responsive amendments and persuasive arguments.
Claims 1, 3-9, and 15-20 are ALLOWED for the reason set forth below.
Claims 10-14 are REJECTED under 35 USC 112.  
This action is final because the rejections of claims 10-14 are necessitated by amendment.

Claim Objections
Claim 8 is objected to because of the following informality:  
The phrase “any one of the preceding claims” in line 1 should be deleted.  This phrase was deleted in the prior iteration of claim 8.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-14 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Each of claims 10-14 recites a molar ratio or mole percent of isobutane and propane that is broader than the mole percent of claim 1.  
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
Allowable Subject Matter
Claims 1, 3-9, and 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The present claims are allowed in view of the closest prior art reference, Fischbuch et al. (US 2007/0265400).  Fischbuch teaches a gas phase polymerization process in which an alpha-olefin monomer is polymerized in the presence of a catalyst and at least two condensing agents – one or more low molecular weight dew point increasing component and one or more high molecular weight dew point increasing component.  (Abstract.)  The recited condensing agents (propane and isobutane) are low molecular weight dew point increasing components.  (para. [0033].)  Further, Fischbuch generally teaches a system in which propane and isobutane are present together as condensing agents.  (para. [0039].)
However, Fischbuch does not teach or fairly suggest the claimed polymerization process.  In particular, Fischbuch does not teach or fairly suggest the recited relative amounts of propane and isobutane.  The examiner notes that, in general, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence that such concentration is critical.  (See MPEP 2144.05(II)(A).)  Essentially, determining an optimum or workable concentration range is not inventive if the ranges can be determined via routine experimentation.  However, the Office must articulate a rationale for that routine experimentation.  (MPEP 2144.05(II)(B).)  After a thorough and complete search of the prior art, the examiner cannot find any teaching or suggestion that would lead a person of ordinary skill to the particular mole percentages and mole ratios of propane and isobutane recited in the present claims.  Simply put, the examiner cannot provide a rationale for modifying or specifying the general teachings of Fischbuch that would render obvious the present claims.  Thus, they are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763